Citation Nr: 1518679	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  05-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from December 1975 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans' Affairs (VA).  In July 2008, the case was remanded for further development.  In a July 2011 decision, the Board denied the claim.  The Veteran appealed.  In an October 2012 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion of the parties and remanded the appeal back to the Board for compliance with the terms of the joint motion.  In May 2013, the Board again remanded the claim for further development.  In February 2014, the Board sought a medical expert opinion in relation to the Veteran's claim.  In November 2014, this opinion was received.  


FINDING OF FACT

A chronic low back disability did not become manifest in service and is not shown to be related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   For service-connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) Veteran status; (2) existence of a disability; (3) a connection between his service and the disability; but also regarding the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this appeal, in a March 2004 and February 2009 letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The February 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of these letters, and the opportunity for the Veteran to respond, the April 2010 supplemental statement of the case reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, private medical records, the report of an April 2010 VA examination, and the November 2014 medical expert opinion.  The November 2014 examiner reviewed the relevant medical history and provided an opinion with a supporting explanation that enables the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  

As noted above, in an October 2012 order the Court upheld a joint motion of the parties and remanded the appeal back to the Board for compliance with the terms of the joint motion.  The Court noted that while the Board dismissed a positive nexus opinion provided by Frank Sirchia, M.D. in a December 2010 statement, the Board failed to acknowledge that Dr. Sirchia indicated to have been treating the Veteran since January 1995.  The Court concluded that the statement regarding the date of treatment is "insufficiently specific" as to which disorders Dr. Sirchia treated him for, and it was "incumbent upon the Board to clarify with a binary inquiry of Dr. Sirchia as to whether that treatment included treatment for a back disability."  The Board notes that the RO/AMC had requested the Veteran's treatment records from Dr. Sirchia at Riverview Medical Center in March 2004 and again in May 2009.  It appears that his complete treatment records of the Veteran were obtained, including records dated as early as November 1995.  However, based upon the Joint Motion, the Board remanded the case to determine what disabilities Dr. Sirchia has been treating the Veteran for since January 1995 and to obtain his treatment records of the Veteran dated since January 1995.  

Pursuant to the Board's May 2013 remand, the agency of original jurisdiction appropriately attempted to obtain complete treatment records from Dr. Sirchia, along with the date that Dr. Sirchia began treating the Veteran for low back complaints/problems, by first attempting to obtain a necessary, current release of information from the Veteran.  However, the Veteran did not provide this release and the AOJ was thus unable to contact Dr. Sirchia.  The AOJ also appropriately asked the Veteran to appropriately identify all medical providers who had treated him for his back from December 1978 to August 2003, to include Sun City Hospital.  In response to this latter request, the Veteran did submit a list, which included a provider who he reported seeing in the 1990s but he indicated that no records were available from this provider as he had passed away.  Dr. Sirchia and a VA provider from whom records have been obtained were also listed.  The Veteran also indicated that there had been records of a workmen's compensation claim from 1980 but he had not been able to obtain records of this.  Additionally, he did not provide sufficient information to allow VA to attempt to obtain records related to this claim, nor did he provide any current releases in relation to the other named medical providers.   Further, he generally indicated that there were no further records for VA to obtain, aside from recent VA treatment records, which he believed had already been obtained.   

Therefore, as VA was unable to attempt to obtain additional information in the absence of such releases, VA's duty to assist with respect to obtaining additional pertinent records has been satisfied.  No further action is required prior to appellate consideration of the claim.  

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" (including arthritis) under subsection 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Walker, 708 F.3d 1331 (Fed. Cir. 2013).  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that his current low back disability is related to low back pain he experienced during service.  

The Veteran's service treatment records show that on April 12, 1977, he complained of having back pain for three weeks.  He was diagnosed as having a muscle strain.  At his December 1978 separation examination, the Veteran's spine was found to be normal and no low back problems were noted.  

In a March 2001 statement, the Veteran indicated that he was filing an informal claim for service connection for low back disability based on a back injury during service.  

Post-service, private medical records dated from 2003 to 2004 show that the Veteran injured his low back while pulling lines on a tug boat in August 2003 and subsequently underwent physical therapy.  During August 2003 medical visits, the Veteran provided a general health history, which included a reported problem with the L5 disk in his back dating back many years previously.  He also indicated that arthritis at L5 had been diagnosed "years ago."  Additionally, it was noted that he had suffered a low back strain in May 2003 and low back pain since pulling a rope on August 9, 2003.  The diagnostic assessment was low back strain and symptoms were noted to include pain and decreased flexion.  September 2003 progress notes show that the Veteran received physical therapy for the low back injury.  It was noted that he presented with symptoms consistent with lumbar strain due to repetitive heavy pulling and twisting activities at work.  At a September 12, 2003 medical visit, the Veteran reported that he was responding well to physical therapy and the diagnostic impression was improving low back strain.   At a September 26, 2003 medical visit, the Veteran reported significant improvement in his pain with his lumbar spine back to its usual status.  Physical examination was essentially normal and the diagnostic assessment was resolved lumbosacral strain.  It was noted that he did still have mild deficits in flexibility and intermittent low back pain.  He was currently independent in an appropriate home exercise program and it was found that he would likely benefit from continued performance of this in order to make further strength and flexibility gains.    The Veteran was found to have 0% current impairment and was discharged to return to full duty at work.  

On a January 2004 private medical history form filled out in conjunction with treatment he was receiving for a work-related ankle injury, the Veteran reported that he had a history of back pain from about 3 to 4 months previously and that he had been treated in the past for the work related problem of a "bad back."  At a March 2004 private medical visit, the Veteran reported that he was experiencing constant severe low back pain.  Also, at a September 2004 workmen's compensation special visit in relation to the ankle injury, the Veteran reported that prior to this injury, he had been treated for the work-related injury to his low back.  He also noted that he had a history of arthritis in the back at L5.   Additionally, at a separate September 2004 visit, there was tenderness to palpation at L5 along with increased tension.  

In an October 2004 letter (and again in December 2010), Dr. Sirchia, M.D. indicated that the Veteran had been under his care since January 1995 and had provided the physician with his Navy medical records, which the physician had reviewed.  After reviewing the records and considering the Veteran's current medical conditions, it was Dr. Sirchia's opinion that the Veteran's low back disability was as likely as not the result of an accident or injuries the Veteran suffered while on active duty in the Navy.  

At a November 2004 visit private medical visit, the Veteran was diagnosed with spinal stenosis.  A December 2004 private MRI then produced diagnostic impressions of mild spinal stenosis noted at L3-4 and L4-5 levels secondary to facet arthropathy and congenital shortening of the pedicles and disc hydration with mild bulging noted from the L2-3 through L5-S1 levels.  At a March 2005 private medical visit, the Veteran reported exacerbation of his chronic back and arthritic pains.  He reported that he had been working for a tug boat company for approximately the past 21 years.  

At an April 2010 VA examination, the Veteran was diagnosed with degenerative joint disease of the lumbar spine. The VA examiner noted that he had reviewed the claims file and that the Veteran was treated in service in April 1977 for back pain of three weeks duration, which was diagnosed as muscle strain and treated with heat and norgesic.  The examiner noted that there was no other documentation of back pain during service with exit records containing no mention of back pain.  Post-service, per private medical records, an occupational health physician noted in October 2008 that the Veteran had been treated for back sprain since 2003.  The examiner found that this indicated that there was no chronicity since 1977.  Also, the 2004 MRI had shown spinal stenosis at L3-4 and L4-5 and bulging discs at L2-3 and L5-S1 indicative of degenerative joint disease.  This led the examiner to conclude that the Veteran's muscle strain in service was not the same as his current condition.  The examiner ultimately opined that the current low back disability was less likely than not related to service since the Veteran began treatment for symptoms of low back pain in 2003 following the back strain he sustained during his employment.    

In a May 2010 statement, the Veteran indicated that it was clear that the April 2010 VA examiner did not review the claims file.  He noted that the opinion from Dr. Sirchia indicated that he had been seen for problems with his low back since 1995, not 2003, and that also, his previous private provider had treated him since soon after his separation from active duty but that this physician had passed away in the early 1990s. 

In an August 2011 statement, the Veteran indicated that as a Merchant Seaman, he was salaried and covered by the Jones Act.  He noted that when receiving treatment for low back problems in 2003, there was no reason to bring up past injury in service because "it was not relevant."  He was to be treated for his back problems and paid his wages regardless of how and when the injury occurred.  He also noted that over the years on his tugboat job, there were numerous incidents of reinjury to his back and time off for treatment from various company doctors and again the issue was not previous injury but treatment for the current condition.  Additionally, the Veteran reported that post-service, his first episode of significant back trouble was in early 1979.  At that time, he was out of work for a week or so.  

In a November 2011 statement, the Veteran indicated that in 1979, he hurt his back soon after starting his first post-service job.  He noted that subsequent to this first job, he worked as a plumber for a while and hurt his back on a few occasions.  These injuries resulted in him taking a few days off from work but he did not seek medical attention for them.  Following this early work, he began working on tug boats, beginning sometime around October 1983.  He noted that after beginning this job, he was protected by a union from being fired in relation to his ongoing low back problems.  

In a separate November 2011 statement, the Veteran indicated that his first post-service job, in 1979, was as a laborer for a phosphate plant.  He noted that he suffered a back injury while working at the plant, did miss work, and received workmen's compensation benefits.  He reiterated that he had also had a number of subsequent low back injuries over the years prior to his 2003 low back injury.  He noted that he did not report these injuries unless his pain was too unbearable to stand or to perform his job, as he was afraid that such a report might lead to him losing his job.  He noted that he had had numerous X-rays and MRIs taken for his low back over the years.  

In an August 2013 statement, the Veteran indicated that over the course of his employment working on tug boats, he was fortunate that his company allowed him time off for his low back problems when he needed it. He indicated that during the entire 24 years that he worked for the company, they would give him time off as needed and then let him come back and resume his work.     

VA treatment records from 2011 to 2014 show that the Veteran was receiving chiropractic treatment for his neck and low back.  A March 2014 VA low back X-ray produced a diagnostic impression of mild arthritis in the lumbar spine and moderate arthritic changes in the imaged portions of the lower part of the mid-back spine.  
 
In the November 2014 VA medical expert opinion, a VA orthopedic surgeon with a sub-specialty in spinal surgery noted that the Veteran suffered from three weeks of back pain while in service in 1977; that there was no mention of any injury; and that he completed service without any additional incident.  Subsequently, the record showed that he was treated for low back pain in 2003 and that in between this time he had been working on a tug boat.  The orthopedic surgeon indicated that the Veteran would not have been able to do the tug boat work had he sustained any significant injury during service.  The orthopedic surgeon also indicated that the current radiographs from the Tampa VAMC were taken some 35 years after the low back pain experienced in service and showed mild to moderate degenerative changes that were universal in the Veteran's age group.  The surgeon noted that there was no credible literature to support any minor trauma being associated with increased degenerative changes shown 35 years later.  It was the surgeon's opinion that the Veteran's complaints of back pain were degenerative in nature and not related to any particular injury.  There was no indication that his military service and three weeks of back pain caused or aggravated this process beyond what was expected with normal wear and tear findings.  

As noted above, the service treatment records do show that the Veteran experienced a period of low back pain for at least three weeks and was diagnosed as having a muscle strain.  However, there is no subsequent documentation of low back problems or complaints during service and at his December 1978 separation examination, the Veteran's spine was found to be normal and no low back problems were noted.  Consequently, a chronic low back disability was not established during service. 

Post-service, the earliest medical evidence of low back problems is from August 2003, when the Veteran was seen for a low back injury while pulling lines on a tug boat in August 2003 (with a prior strain 3 months earlier) and subsequently underwent physical therapy.  He did report at that time of having a history of an L5 disk problem dating from many years previously.  However, he did not report that it began in service.  Additionally, in more recent statements, the Veteran has reported that he incurred a work-related back injury very soon after service, in 1979, and that he received workmen's compensation benefits for this injury.  However, there is no medical evidence indicating that this injury was in any way related to his service and there is also no evidence of low back arthritis becoming manifest during the first post-service year so as to warrant presumptive service connection.  Additionally, the Veteran himself has described this occurrence as a "reinjury."  Thus, it is unclear whether he is alleging that the problem occurred because he had not recovered from the low back problems he experienced in service or if he is alleging that he had fully recovered from the back pain experienced in service (as indicated by the service treatment records) and he simply experienced a work-related injury to his otherwise healthy back.  

In sum, service connection is not warranted under the relaxed evidentiary provisions of 3.303(b) and 3.307(a) of the regulations, as the evidence shows that the Veteran's degenerative joint disease of the lumbar spine did not manifest until many years after service.  As noted above, a chronic low back disorder was not diagnosed during service.  Rather, the Veteran was diagnosed only as having muscle strain during service in April 1977.  There was no subsequent treatment for his low back, and the December 1978 separation examination report constitutes objective contemporaneous evidence of a normal spine at the time he was separated from service.  Degenerative joint disease of his lumbar spine was not diagnosed until many years after his separation from service.  Because the Board finds that the Veteran's degenerative changes of the spine did not first manifest until many years after service, service connection is not warranted based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for degenerative joint disease that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

Regarding whether the Veteran's current low back disability is otherwise related to service, in the October 2004/December 2010 letters, Dr. Sirchia did find that it was as likely as not that the Veteran's low back disability was the result of an accident or injuries he suffered while on active duty.  However, Dr. Sirchia did not provide any explanation or rationale for his opinion.  Therefore, his opinion is of minimal probative value.  In contrast, the November 2014 VA spinal surgeon found that there was no indication that the Veteran's military service and three weeks of back pain caused or aggravated his current low back disability.  The surgeon provided a specific rationale for this finding, noting that the mild to moderate degenerative changes in the lumbar spine shown on X-ray were universal in the Veteran's age group and that there was no credible literature to support any minor trauma being associated with degenerative changes shown 35 years later.  Additionally, although the Veteran may believe that his current low back disability is otherwise related to the low back pain in service, as a layperson with no demonstrated expertise concerning the etiology of such disability, his opinion cannot be afforded more than minimal probative value and is substantially outweighed by the November 2014 examiner's opinion as the examiner is a qualified medical professional (i.e., a spine surgeon) who has the clear expertise to opine on the matter at issue in this case.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   Accordingly, the weight of the evidence is also against a finding that the Veteran's current low back disability is otherwise related to service.  

Because a chronic low back disability was not established during service; because arthritis did not become manifest within the first post-service year; and because the weight of the evidence is against a finding that the Veteran's current low back disability is related to service, the preponderance of the evidence is against this claim and it must be denied.  38 C.F.R. § 3.303, Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany, 9 Vet. App. 518 (1996).


ORDER

Service connection for low back disability is denied.




____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


